Title: To James Madison from Valentin de Foronda, 2 December 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 2. de Diciembre de 1808.

Tengo la honra de rêmitír á V.S. el memoríal adjunto de un Español, persuadído á que es Justa su demanda.
V.S. notará que funda su pretensíon sobr él tratado concluído entre las dos Nacíones, y que la palabra ní detencíon, es muy notable.  Los caudales que tiene detenidos aquí por el embargo messarece que tiene derecho á sacarlos; y como no los puede sacar, sino ìmítando à los Amerícanos que han ido à las Colonias Españolas, que han extraido frutos, usando de la misma lícencia, parece que podría sacarlos tambien en frutos; pero se contenta con sacarlos dexando aquì el dínero, por dos barcos; evitando por este medío que se púdran en los Ríos, y fomentando la construccion, que es tan beneficiosa a estos Estados.
Es de observar, que los Españoles podrian àproximarse á estos Puertos, con el obgeto de sus negocíacíones; y que los Amerícanos no podían acercarse sin pasaportes, ó vìveres à los nros., y qe. con todo han sído tan generosos nros. Gobernadores, que no los han decomísado hasta ahora, segun las Leyes, y que segun ellas deberìan haberlo hecho.  Sí Cavallero Madison, los Españoles son generosos con este Pays, al mismo tiempo qe. se trata de hambrearlos, como lo prueba el nó haberle decomísado èl; ínnumero de Barcos, que ha ído despues del embargo, solo à la Ysla de Cuba y que no lo han hecho; y como lo prueba su conducta en el Río de Sta. María, quando no se les permitia pasarlo, para llevarse una líbra de pan, pues enviaban socorros de dínero, proporcíonados à su pobreza, para el alívío de sus Vecinos los Amerícanos, en la fíebre que los perseguia.  Lease Poulson, novíembre 9. en que copía una carta de Sta. María que díce así: "It would be the hìghest íngratitude to pass unnotíced the magnanimous, humane & generous conduct of our neíghbors in Florida.  On hearing of our dístress, twelve gentlmen, then at the house of Mr. M’Clure on Amalia Ysland, subscribed the sum of one hundred and ninetyone Dollars, & immediately sent the  ínclosed ín á Letter, of which á copy is subjoíned.  Contrast thís act of humanity with that of our own Citizens, who have been looking on & seeing our poor suffer, & to the great disgrace of our country, have been for these eight months past, using every means to starve these neighbors, by descending to extreme líttleness in preventing even a loaf of bread, or a pound of fresh beef to cross the river St. Marys."  Me ofrezco, con todos los respetos debidos, a la obedíencia de V.S. y pido á Dios guê. su vida ms. as.  B. L. M de VS su mas atento servidor

Valentin de Foronda


(1.)  Para corroboracion de mi asertn, enviò el pedazo de Gazeta adjunto, en que Mr. Mumford, del Congreso, habla de la Generosidad Española.

